DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffy, 2313812.
Regarding claim 1, Duffy disclose a vehicle entrance structure comprising: a first frame member (5 , pillar)  extending substantially in a vehicle up-down direction and constituting a side portion of an entrance in a width direction, the entrance being provided in a side surface of a body; a floor member ,8 constituting a floor surface of a vehicle cabin and having one end disposed on an inner side of the entrance with respect to the first frame member to constitute a lower end portion of the entrance,fig.2 ; and a joint member  (21, FIG.5) extending from the one end of the floor member to the first frame member and closing a gap provided between the floor member and the first frame member ( fig.1 at 23). 
8894130B2
Regarding claim 3, Duffy disclose  the vehicle entrance structure according to 
Regarding claim 5, Duffy disclose the vehicle entrance structure according to claim 1, wherein: a lower end portion of the first frame member is connected to a second frame member  (sill )extending along the one end of the floor member; and the second frame member is disposed below the floor member in the vehicle up-down direction, and is disposed at such a position that at least a part of the second frame member overlaps the floor member in a plan view.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Ahrens .
Regarding claim 2, Duffy to disclose the entrance is configured to be closed by opening and closing a door member,9 fails to disclose the door member is provided with a seal member that continuously seals the floor member, the joint member and the first frame member in a state where the entrance is closed. 
However, Ahrens teaches a door member with a seal member,31
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Duffy to include seal,31 on the door member as taught by Ahrens et al to seal any joint that might be present at the lower edge of the door.
Regarding claim 4, Duffy disclose a strip member (fig.2 clo.2, line35-37) is joined to the side surface of the body, the strip member having a strip shape and covering an outer peripheral portion of the entrance over an entire circumference; and the seal member continuously seals the floor member, the joint member, and the first frame member via the strip member.
Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612